     Case 2:20-cv-01719-JAM-JDP Document 10 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLE PEARSON,                                   Case No. 2:20-cv-01719-JAM-JDP
12                       Plaintiff,                     ORDER DIRECTING THE CLERK OF THIS
                                                        COURT TO CLOSE THIS CASE DUE TO A
13           v.                                         VOLUNTARY DISMISSAL
14    MEDICARE/CMS, et al.,                             ECF No. 8
15                       Defendants.                    ORDER DENYING THE REQUEST TO
                                                        SEAL THE CASE AND DIRECTING THE
16                                                      CLERK OF THIS COURT TO UN-FILE THE
                                                        COMPLAINTS
17
                                                        ECF Nos. 1, 5, 6
18

19          Plaintiff is proceeding in this action pro se. On March 1, 2021, plaintiff filed a notice of

20   voluntary dismissal of this action pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

21   Procedure. ECF No. 8.

22          Plaintiff has also filed a request seeking an order to seal the case. ECF No. 6. Plaintiff

23   bears the burden to overcome a “strong presumption in favor of access to court records.” See

24   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). Upon a showing of

25   good cause, the court may issue a protective order to prevent a party “from annoyance,

26   embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c); see also E.D.

27   Cal. L.R. 141 (“Documents may be sealed only by written order of the Court, upon the showing

28   required by applicable law.”). While plaintiff’s claims touch upon protected health information,
                                                       1
     Case 2:20-cv-01719-JAM-JDP Document 10 Filed 03/16/21 Page 2 of 2


 1   see ECF No. 5 at 3-5, she has not made the necessary showing to justify sealing this case.

 2   Nevertheless, out of an abundance of caution, I will order that her complaints be un-filed.

 3            Accordingly, I hereby order that:

 4            1. plaintiff’s request to seal, ECF No. 6, be denied;

 5            2. the clerk of this court un-file and remove the complaints from the case, ECF Nos. 1

 6               and 5; and

 7            3. the clerk of this court close this case.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      March 15, 2021
11                                                          JEREMY D. PETERSON
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
